         Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 1 of 28 Page ID #:1



     Evan J. Smith, Esquire (SBN 242352)
 1 esmith@brodskysmith.com
     Ryan P. Cardona, Esquire (SBN 302113)
 2 rcardona@brodskysmith.com
     BRODSKY & SMITH, LLC
 3 9595 Wilshire Blvd., Ste. 900
     Beverly Hills, CA 90212
 4 Telephone: (877) 534-2590
     Facsimile: (310) 247-0160
 5

 6 Counsel for Plaintiff

 7

 8                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 9

10    ALESHA DAVIS,                                 )   Civil No.
                                                    )
11
                              Plaintiff,            )
12                                                  )
                vs.                                     COMPLAINT FOR DECLARATORY
13
                                                    )
                                                    )   AND INJUNCTIVE RELIEF AND
14    CALIFORNIA METAL-X (CMX),                     )   CIVIL PENALTIES
15
                                                    )
                              Defendant.            )   (Federal Water Pollution Control Act, 33
16                                                  )   U.S.C. § 1251 et seq.)
17
                                                    )
                                                    )
18                                                      JURY TRIAL DEMAND
                                                    )
19
                                                    )

20
           Plaintiff Alesha Davis (“Plaintiff”), by and through her counsel, alleges as

21
     follows:

22
           1.         This is a citizen suit, brought pursuant to the section 505(a)(1) of the

23
     Federal Water Pollution Control Act (the “Clean Water Act” or “CWA”), 33 U.S.C.

24
     § 1365(a)(1), to address violations of the CWA by defendant California Metal-X

25
     (CMX) (“California Metal X” or the “Defendant”) arising out of operations at Blair

26
     Adhesives’ facility located at 366 East 58th St., Los Angeles, CA 90011 (the

27
     “Facility”).

28
                                                  1
                                       PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 2 of 28 Page ID #:2




 1        2.     Since at least December 6, 2014, Defendant has been discharging and
 2 continues to discharge polluted stormwater from the Facility in violation of the

 3 express terms and conditions of Sections 301 and 402 of the Clean Water Act, 33

 4 U.S.C. §§ 1311, 1342, and in violation of the General Industrial Stormwater Permits

 5 issued by the State of California (NPDES General Permit No. CAS000001 [State

 6 Water Resources Control Board] Water Quality Order No. 92-12-DWQ, as amended

 7 by Order No. 97-03-DWQ) (“1997 Permit”) and Order No. 2014-0057-DWQ (“2015

 8 Permit”) (collectively, the “Industrial Stormwater Permit” or “IGP”).

 9        3.     Plaintiff seeks a declaratory judgment, injunctive relief, the imposition
10 of civil penalties, and the award of costs, including attorneys’ and expert witness

11 fees, for Defendant’s repeated and ongoing violations of the Clean Water Act.

12                           JURISDICTION AND VENUE
13        4.     This Court has subject matter jurisdiction over the parties and subject
14 matter of this action pursuant to section 505(a)(1) of the CWA, 33 U.S.C. §

15 1365(a)(1), 28 U.S.C. § 1331 (an action arising under the laws of the United States),

16 and 28 U.S.C. § 2201 (declaratory relief).

17        5.     On December 6, 2019, as required by the CWA, 33 U.S.C. §
18 1365(b)(1)(A), Plaintiff provided notice of intent to file suit against Defendant for
19 CWA violations (“NoV”) to the Administrator of the United States Environmental

20 Protection Agency (“EPA”); the Regional Administrator of EPA Region IX; the

21 Executive Director of the State Water Resources Control Board (“State Board”); the

22 Executive Officer of the Regional Water Quality Control Board, Los Angeles

23 Region (“Regional Board”) collectively, “state and federal agencies”) and

24 Defendant.

25        6.     The NoV provided Defendant with sufficient information to determine
26 (i) the CWA requirements Plaintiff alleges Defendant violated, (ii) the activity
27 alleged to constitute the violation(s), (iii) sufficient information to determine the

28
                                            2
                                 PLAINTIFF’S COMPLAINT
         Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 3 of 28 Page ID #:3




 1 date, location, and person responsible for the violation(s), and (iv) the contact

 2 information for the Plaintiff and Plaintiff’s Counsel. A copy of the NoV is attached

 3 as Exhibit 1.

 4         7.      More than sixty (60) days have passed since the NoV was served upon
 5 Defendant and the state and federal agencies. During this time, neither the EPA, nor

 6 the State of California, has commenced or is diligently prosecuting a court action to

 7 redress the violations alleged herein. No claim in this action is barred by any prior

 8 administrative action pursuant to section 309(g) of the CWA, 33 U.S.C. § 1319(g).

 9         8.      Venue is proper in the Central District of California pursuant to section
10 505(c)(1) of the CWA, 33 U.S.C. § 1365(c)(1), because the source of the violations

11 is located within this judicial district.

12                                         PARTIES
13         9.      Plaintiff is a citizen of the State of California who, through her
14 recreational activities, uses and enjoys the waters of the Los Angeles River, its

15 inflows, outflows, and other waters of the overall Los Angeles River Watershed, of

16 which the Los Angeles River is a part. Plaintiff’s use and enjoyment of these waters

17 is negatively affected by the pollution caused by Defendant’s operations. Plaintiff

18 is dedicated to protecting the water quality of the Los Angeles River, and the overall
19 Los Angeles River Watershed, for the benefit of its ecosystems and communities.

20 To further these goals, Plaintiff actively seeks federal and state agency

21 implementation of the CWA, and, where necessary, directly initiates enforcement

22 actions on behalf of herself and for her community.

23         10.     Plaintiff, like other citizens, taxpayers, property owners, and residents
24 of her community, lives, works, travels near, and recreates in, the Los Angeles River,

25 its inflows, outflows, and other waters of the overall Los Angeles River Watershed,

26 of which the Los Angeles River is a part, into which Defendant discharges
27 pollutants. Plaintiff, like other citizens, taxpayers, property owners, and residents,

28
                                              3
                                   PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 4 of 28 Page ID #:4




 1 uses and enjoys the Los Angeles River, its inflows, outflows, and other waters of the

 2 overall Los Angeles River Watershed, of which the Los Angeles River is a part, for

 3 recreational, educational, scientific, conservation, aesthetic, spiritual, and other

 4 purposes. Defendant’s discharges of stormwater containing pollutants impairs each

 5 of these uses. Thus, Plaintiff’s interests have been, are being, and will continue to

 6 be adversely affected by Defendant’s failure to comply with the CWA and the

 7 Industrial Stormwater Permit.

 8        11.    Plaintiff enjoys going to the Dominguez Gap Wetlands Park (the
 9 Park”). Plaintiff enjoys relaxing in the park and walking along the paths located in

10 the Park.

11        12.    The Los Angeles River runs immediately adjacent to the Park, and the
12 Los Angeles River is accessible from the Park by Park goers to recreate and fish in.

13 While at the Park, Plaintiff has witnessed the polluted nature of the Los Angeles

14 River. She has observed that the Los Angeles River appears both brown and dirty.

15 In addition to her visual observation of the water, Plaintiff has also noticed an

16 unpleasant smell coming from the water.

17        13.    Plaintiff is aware that Defendant’s Facility is upstream from the Park
18 and that the pollution from the Facility flows downstream through the Los Angeles
19 River and the Park before ultimately reaching the Pacific Ocean. Plaintiff believes

20 that this has degraded the beauty of the Park and curtailed her enjoyment of the Park.

21        14.    Plaintiff intends to return to the Park in the future and believes that
22 reducing Defendant’s pollution of the Los Angeles River will improve the water

23 quality in the Los Angeles River and allow her the opportunity to better enjoy the

24 recreational and aesthetic interests in the Los Angeles River and the Park.

25        15.    Defendant is a California Corporation with headquarters at 366 East
26 58th St., Los Angeles, CA 90011.
27

28
                                            4
                                 PLAINTIFF’S COMPLAINT
         Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 5 of 28 Page ID #:5




 1         16.    Defendant owns and operates the Facility, located at 366 East 58th St.,
 2 Los Angeles, CA 90011.

 3         17.    The Facility operates as a manufacturer of brass and bronze engineered
 4 alloys and ingots for foundry mill customers. Industrial activities carried out at the

 5 Facility include (i) aluminum shredding; (ii) metal shredding; (iii) wire chopping;

 6 (iv) radiator processing; (v) magnetic separation of metals; (vi) sierra shell casing

 7 separator operation; (vii) sierra shear operation; (viii) materials storage; and (ix)

 8 equipment storage. Repair and maintenance activities carried out at the Facility

 9 include, but are not limited to, electrical, plumbing, roofing, asphalt, concrete, and

10 utilities repairs as well as janitorial duties.

11         18.    The Facility’s industrial activities fall under Standard Industrial
12 Classification (“SIC”) Code 3341, relating to Secondary Smelting and Refining of

13 Nonferrous Metals and SIC Code 5093, relating to Scrap and Waste Recycling.

14 Defendant applied for and received coverage under the California Industrial General

15 Permit since at least March 23, 1992, and was issued WDID No. 4 19I000881.

16 Defendant reapplied for coverage under the 2015 Industrial Stormwater Permit on

17 July 1, 2015, and was granted the continued use of its previously issued WDID No.

18 These “Notice of Intents” for the Facility to comply with the terms of the Industrial
19 Stormwater Permit list “California Metal X” and “CA Metal X” as the Operator and

20 Facility name, respectively. Plaintiff is therefore informed and believes and thereon

21 alleges that Defendant owns and/or operates the Facility.

22                           REGULATORY BACKGROUND
23 The Problem of Stormwater Pollution

24         19.    Stormwater runoff is one of the most significant sources of water
25 pollution in the nation and has been recognized as a leading cause of significant and

26 cumulative harmful impacts to the water quality of the Los Angeles River, its
27 inflows, outflows, and other waters of the overall Los Angeles River Watershed, of

28
                                              5
                                   PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 6 of 28 Page ID #:6




 1 which the Los Angeles River is a part. With every rainfall event, significant amounts

 2 of polluted rainwater flow from local industrial facilities, such as the Facility, and

 3 pour into storm drains, local tributaries, and directly into the Los Angeles River, its

 4 inflows, outflows, and other waters of the overall Los Angeles River Watershed, of

 5 which the Los Angeles River is a part.

 6        20.    Stormwater runoff from industrial sites such as the Facility causes harm
 7 to humans and aquatic life.      In particular, stormwater can contain heavy metal
 8 pollutants such as aluminum, chromium, copper, iron, lead, mercury, nickel, tin, and

 9 zinc, as well as high concentrations of suspended solids, and nitrate plus nitrite

10 nitrogen. Exposure and ingestion of heavy metals can cause health problems in

11 people and aquatic animals, including neurological, physiological, and reproductive

12 effects. Heavy metals have been shown to alter activity in tissues and blood of fish.

13        21.    High concentrations of total suspended solids (“TSS”) degrade optical
14 water quality by reducing water clarity and decreasing light available to support

15 photosynthesis.    TSS has been shown to alter predator/prey relationships (for
16 example, turbid water might make it difficult for fish to see their prey). Deposited

17 solids alter habitat for fish, aquatic plants, and benthic organisms. TSS can also be

18 harmful to aquatic life because numerous pollutants, including metals and polycyclic
19 aromatic hydrocarbons (“PAHs”), are absorbed onto TSS.                  Thus, higher
20 concentrations of TSS mean higher concentrations of toxins associated with those

21 sediments. Inorganic sediments, including settleable matter and suspended solids,

22 have been shown to negatively impact species richness, diversity, and total biomass

23 of filter feeding aquatic organisms on bottom surfaces.

24 The Clean Water Act

25        22.    CWA section 301(a), 33 U.S.C. § 1311(a), prohibits the discharge of
26 any pollutant into waters of the United States unless the discharge is in compliance
27 with various enumerated CWA requirements. Among other things, CWA section

28
                                            6
                                 PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 7 of 28 Page ID #:7




 1 301(a) prohibits discharges not authorized by, or in violation of, the terms of a

 2 National Pollutant Discharge Elimination System (“NPDES”) permit issued

 3 pursuant to CWA section 402, 33 U.S.C. § 1342.

 4        23.    CWA section 402(b), 33 U.S.C. § 1342(b), allows each state to
 5 administer its own EPA approved permit program for discharges. In California, the

 6 State Board and its nine Regional Boards have approval from EPA to administer an

 7 NPDES permit program for the State. The State Board and Regional Boards issue

 8 individual and general NPDES permits regulating water pollutant discharges from

 9 various categories of dischargers.

10        24.    CWA section 402(p), 33 U.S.C. § 1342(p), requires that NPDES
11 permits be issued for stormwater discharges “associated with industrial activity.”

12        25.    CWA section 301(b) required that, by March 31, 1989, all point source
13 dischargers, including those discharging polluted stormwater must achieve

14 technology based effluent limitations by utilizing the Best Available Technology

15 Economically Achievable (“BAT”) for toxic and nonconventional pollutants and the

16 Best Conventional Pollutant Control Technology (“BCT”) for conventional

17 pollutants. See 33 U.S.C. § 1311(b); 40 C.F.R. § 125.3(a)(2)(ii)-(iii).

18        26.    CWA section 505(a)(1) provides for citizen enforcement actions
19 against any “person,” including individuals, corporations, or partnerships, for

20 violations of NPDES permit requirements and for unpermitted discharges of

21 pollutants. 33 U.S.C. § 1365(a)(1), see 33 U.S.C. § 1362(5).

22        27.    CWA section 505(a) authorizes a citizen suit action for injunctive relief.
23 33U.S.C. § 1365(a).

24        28.    CWA violators are subject to an assessment of civil penalties of up to
25 $51,570 per day per violation for violations occurring after November 2, 2015 and

26 $37,500 per day per violation for violations occurring after January 12, 2009 but
27 before November 2, 2015. 33 U.S.C. § 1319(d), 40 C.F.R. §§ 19.1-19.4.

28
                                            7
                                 PLAINTIFF’S COMPLAINT
         Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 8 of 28 Page ID #:8




 1 State Regulations

 2         29.    Section 303 of the CWA, 33 U.S.C. § 1313, requires states to adopt
 3 Water Quality Standards, including water quality objectives and beneficial uses for

 4 navigable waters of the United States. The CWA prohibits discharges from causing

 5 or contributing to a violation of such state Water Quality Standards. See 33 U.S.C.

 6 § 1311(b)(1)(c); 40 C.F.R. §§ 122.4(a), (d); 40 C.F.R. § 122.44(d)(1).

 7         30.    The State of California regulates water quality through the State Board
 8 and nine Regional Boards, and each Regional Board maintains a separate Water

 9 Quality Control Plan which contains Water Quality Standards for water bodies

10 within its geographic area.

11         31.    Water Quality Standards (“WQS”) applicable to Defendant are set forth
12 in the California Toxic Rule (“CTR”)1 and the Inland Surface and Coastal Waters of

13 Los Angeles and Ventura Counties Water Quality Control Plan (the “Basin Plan”).

14 Exceedances of WQS constitute violations of the Industrial Stormwater Permit, the

15 CTR, and the Basin Plan.

16         32.    The Basin Plan establishes WQS for all various areas of the inland
17 surface and coastal waters of Los Angeles and Ventura Counties, including the

18 waters of the Los Angeles River, its inflows, outflows, and other waters of the overall
19 Los Angeles River Watershed, of which the Los Angeles River is a part and its

20 tributaries, including but not limited to the following:

21                a.     Waters shall not contain suspended or settleable material in
22                concentrations that cause nuisance or adversely affect beneficial users;
23                b.     Waters shall be free of changes in turbidity that cause nuisance
24                or adversely affect beneficial uses.         Increases in natural turbidity
25                attributable to controllable water quality factors shall not exceed 20%
26
   1 The CTR is set forth at 40 C.F.R. § 131.38 and is explained in the Federal Register preamble
27 accompanying the CTR promulgation set forth at 65 Fed. Reg. 31, 682 (May 18, 2000).

28
                                               8
                                    PLAINTIFF’S COMPLAINT
         Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 9 of 28 Page ID #:9




 1                where natural turbidity is between 0 and 50 nephelometric turbidity
 2                units (“NTU”), and shall not exceed 10% where the natural turbidity is
 3                greater than 50 NTU;
 4                c.      All waters shall be maintained free of toxic substances in
 5                concentrations that are toxic to, or that produce detrimental
 6                physiological responses in, human, plant, animal, or aquatic life; and
 7                d.      Surface waters shall not contain concentrations of chemical
 8                constituents in amounts that adversely affect any designated beneficial
 9                use.
10         33.    In addition, the EPA has promulgated WQS for toxic priority pollutants
11 in all California water bodies (the “California Toxics Rule” or “CTR”), which

12 include and apply to the Los Angeles River, its tributaries, and the overall Los

13 Angeles River Watershed, unless expressly superseded by the Basin Plan. 65 Fed.

14 Reg. 31,682 (May 18, 2000); 40 C.F.R. § 131.38.

15 The Industrial Stormwater Permit

16         34.    In California, the State Board has elected to issue a single, statewide
17 general permit applicable to all stormwater discharges associated with industrial

18 activity. On April 17, 1997, the State Board adopted the 1997 Permit, which was in
19 effect through June 30, 2015. On July 1, 2015, the 2015 Permit became effective

20 and superseded the 1997 Permit, except for enforcement purposes.2 To discharge

21 stormwater lawfully in California, industrial dischargers must secure coverage under

22 the Industrial Stormwater Permit and comply with its terms or obtain and comply

23

24

25
   2 Notably, the 2015 Permit is much more comprehensive than its predecessor, including expanding
26 its purview to “Light Industry” uses previously exempted, and including more prescriptive
   requirements for various parts of permit compliance, including BMPs, NALs, SWPPP
27 requirements, Total Daily Maximum Loads for receiving waters, amongst others. See generally,

28 2015 Permit.
                                               9
                                    PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 10 of 28 Page ID #:10




 1 with an individual NPDES permit.           1997 Permit, p. II; 2015 Permit, Section
 2 I(A)(Findings 8, 12).

 3        35.      The Industrial Stormwater Permit is an NPDES permit issued pursuant
 4 to CWA section 402(p), 33 U.S.C. § 1342(p).                Violations of the Industrial
 5 Stormwater Permit are also violations of the CWA. 1997 Permit, Section C(1); 2015

 6 Permit, Section XXI(A).

 7        36.      The   Industrial     Stormwater   Permit   contains   certain   absolute
 8 prohibitions.     The Industrial Stormwater Permit prohibits the direct or indirect
 9 discharge of materials other than stormwater (“non-stormwater discharges”), which

10 are not otherwise authorized by an NPDES permit, to the waters of the United States.

11 1997 Permit, Order Part A(1); 2015 Permit, Section III(B).              The Industrial
12 Stormwater Permit prohibits stormwater discharges that cause or threaten to cause

13 pollution, contamination, or nuisance (1997 Permit, Order Part A(2); 2015 Permit,

14 Sections III(C), VI(C)) and discharges that adversely impact human health or the

15 environment (1997 Permit, Order Part C(1); 2015 Permit, Section VI(B)). Finally,

16 the Industrial Stormwater Permit prohibits discharges that cause or contribute to an

17 exceedance of any applicable water quality standard contained in a Statewide Water

18 Quality Control Plan or the applicable Regional Board’s Basin Plan. 1997 Permit,
19 Order Part C(2); 2015 Permit, Section VI(A).

20        37.      On April 1, 2014, the State Board adopted an updated NPDES General
21 Permit for Discharges Associated with Industrial Activity, Water Quality Order No.

22 2014-57-DWQ, effective as of July 1, 2015. As of the effective date, Water Quality

23 Order No. 2014-57-DWQ supersedes and rescinds the current Industrial Stormwater

24 Permit, Water Quality Order No. 97-03-DWQ, except for purposes of enforcement

25 actions brought pursuant to the Industrial Stormwater Permit, Water Quality Order

26 No. 97-03-DWQ.
27

28
                                                10
                                      PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 11 of 28 Page ID #:11




 1          38.    Notably, under the 2015 Permit, all “Light Industry” facilities falling
 2 under SIC where industrial materials, equipment, or activates are not exposed to

 3 stormwater are now required to obtain coverage under the IGP. 3

 4          39.    Under the CWA and the Industrial Stormwater Permit, dischargers
 5 must employ Best Management Practices (“BMPs”) that constitute BAT and BCT

 6 to reduce or eliminate stormwater pollution. 33 U.S.C. § 1311(b); 1997 Permit,

 7 Order Part B(3); 2015 Permit, Section X(H). The EPA has developed benchmark

 8 levels (“Benchmarks”) that are objective guidelines to evaluate whether a

 9 permittee’s BMPs achieve compliance with the BAT/BCT standards. Final National

10 Pollutant Discharge Elimination System (NPDES) General Permit for Stormwater

11 Discharges From Industrial Activities (“Multi-Sector Permit”), 65 Fed. Reg. 64,746,

12 64,766-67 (Oct. 30, 2000); Multi Sector Permit, 73 Fed. Reg. 56,572, 56,574 (Sept.

13 29, 2008); Multi Sector Permit, 80 Fed. Reg. 34,403 (June 16, 2015).

14          40.    The 2015 Permit includes Numeric Action Limits (NALs) that are
15 based on Benchmarks. 2015 Permit, Section I(M) (Finding 62). Like Benchmarks,

16 the NALs indicate “the overall pollutant control performance at any given facility.”

17 Id. Section I(M) (Finding 61).

18          41.    Dischargers must develop and implement a Storm Water Pollution
19 Prevention Plan (“SWPPP”) at the time industrial activities begin. 1997 Permit,

20 Section A(1)(a) and Order Part E(2); 2015 Permit, Sections I(I) (Finding 54), X(B).

21 The SWPPP must identify and evaluate sources of pollutants associated with

22 industrial activities that may affect the quality of stormwater and authorized non-

23 stormwater discharges from the facility. 1997 Permit, Section A(2); 2015 Permit,

24 Section X(G). The SWPPP must identify and implement site-specific BMPs to

25

26 3 Light Industry” facilities are included in the category of “Manufacturing Facilities” defined in
   the Industrial Stormwater Permit as “Facilities with Standard Industrial Classifications (SICs)
27 20XX through 39XX, 5221 through 4225.”3 See, Industrial Stormwater Permit, Attachment A,

28 Category 2.
                                                11
                                      PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 12 of 28 Page ID #:12




 1 reduce or prevent pollutants associated with industrial activities in stormwater and

 2 authorized non-stormwater discharges. 1997 Permit, Section A(2); 2015 Permit,

 3 Section X(H). The SWPPP must include BMPs that achieve pollutant discharge

 4 reductions attainable via BAT and BCT. 1997 Permit, Order Part B(3); 2015 Permit,

 5 Sections I(D) (Finding 32), V(A).

 6         42.   The SWPPP must include: a narrative description and summary of all
 7 industrial activity, potential sources of pollutants, and potential pollutants; a site map

 8 indicating the stormwater conveyance system, associated points of discharge,

 9 direction of flow, areas of actual and potential pollutant contact, including the extent

10 of pollution generating activities, nearby water bodies, and pollutant control

11 measures; a description of stormwater management practices; a description of the

12 BMPs to be implemented to reduce or prevent pollutants in stormwater discharges

13 and authorized non-stormwater discharges; the identification and elimination of non-

14 stormwater discharges; the location where significant materials are being shipped,

15 stored, received, and handled, as well as the typical quantities of such materials and

16 the frequency with which they are handled; a description of dust and particulate-

17 generating activities; and a description of individuals and their current

18 responsibilities for developing and implementing the SWPPP. 1997 Permit, Section
19 A(1)-(10); 2015 Permit, Section X.

20         43.   The Industrial Stormwater Permit also requires facility operators to
21 properly operate and maintain any facilities and systems of treatment and control

22 installed or used to achieve compliance with the conditions of the Industrial

23 Stormwater Permit and requirements of the SWPPP at all times.              1997 Permit,
24 Section C(5); 2015 Permit, Section XXI(F).

25         44.   The SWPPP and site maps must be assessed annually and revised as
26 necessary to ensure accuracy and effectiveness. 1997 Permit, Sections A(1), B(3)-
27 (4); 2015 Permit, Sections I(J) (Finding 55), X(B)(1).

28
                                             12
                                   PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 13 of 28 Page ID #:13




 1         45.   The 1997 Permit required facility operators to develop and implement
 2 a monitoring and reporting program (“MRP”) when industrial activities begin at a

 3 facility. 1997 Permit, Section B(1)-(2) and Order Part E(3). The MRP must ensure

 4 that stormwater discharges are in compliance with the Discharge Prohibitions,

 5 Effluent Limitations, and Receiving Water Limitations specified in the 1997 Permit.

 6 Id. at Section B(2). The MRP must ensure that practices at the facility to prevent or

 7 reduce pollutants in stormwater and authorized non-stormwater discharges are

 8 evaluated and revised to meet changing conditions at the facility, including revision

 9 of the SWPPP. Id.

10         46.   Facilities are required to make monthly visual observations of storm
11 water discharges. The visual observations must represent the quality and quantity

12 of the facility’s storm water discharges form the storm event. 1997 Permit, § B(7);

13 2015 Permit, § XI.A.

14         47.   The 2015 Permit requires facility operators to monitor and sample
15 stormwater discharges to ensure that the facility is complying with the terms of the

16 permit. 2015 Permit, Sections I(J) (Findings 55-56); XI.

17         48.   Under the 1997 Permit, facilities must analyze storm water samples for
18 “toxic chemicals and other pollutants that are likely to be present in storm water
19 discharges in significant quantities.” 1997 Permit, § B(5)(c)(ii). Under the 2015

20 Permit, facilities must analyze storm water samples for “[a]dditional parameters

21 identified by the Discharger on a facility-specific basis that serve as indicators of the

22 presence of all industrial pollutants identified in the pollutant source assessment.”

23 2015 Permit, § XI(B)(6)(c).

24         49.   Pursuant to the monitoring and reporting requirements of the Industrial
25 Stormwater Permit, facility operators must conduct ongoing visual observations of

26 stormwater and non-stormwater discharges and record responsive measures taken to
27 eliminate unauthorized non-stormwater discharges and to reduce or prevent

28
                                            13
                                  PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 14 of 28 Page ID #:14




 1 pollutants in stormwater and authorized non-stormwater discharges. 1997 Permit,

 2 Sections B(3)-(4); 2015 Permit, Section XI(A).        Facility operators must collect
 3 samples of stormwater discharges from all locations where stormwater may be

 4 discharged from the facility. 1997 Permit, Sections B(5), (7); 2015 Permit, Section

 5 XI(B)(4)-(5). As a part of MRP, these collections and analyses must be conducted

 6 twice a year; samples must be collected during “the first hour of discharge from (1)

 7 the first storm event of the wet season, and (2) at least one other storm event in the

 8 wet season.” Id. Through the 2014-2015 reporting period, facility operators were

 9 required to analyze stormwater samples for pH, total suspended solids, total organic

10 carbon (or oil and grease as a substitute), specific conductance, toxic chemicals, and

11 other pollutants which are likely to be present in significant quantities in stormwater

12 discharging from the facility. 1997 Permit, Section B(5).

13        50.    Section XI(B)(2) of the 2015 Permit requires that dischargers collect
14 and analyze storm water samples from two qualifying storm events (“QSEs”) during

15 the first half of each reporting year (July 1 to December 31) and two QSEs during

16 the second half of each reporting year (January 1 to June 30).

17        51.    The EPA has established the Benchmark values as guidelines for
18 determining whether a facility discharging industrial storm water has implemented
19 the requisite BAT and BCT.         See, U.S. EPA Multi-Sector General Permit for
20 Stormwater Discharges Associated with Industrial Activity (the “MSGP”). These

21 Benchmarks represent pollutant concentrations at which a storm water discharge

22 could potentially impair, or contribute to impairing, water quality, or affect human

23 health from ingestion of water or fish. Notably, the Benchmark levels contained in

24 the MSGP is “consistent” with the BMPs required of facilities under the Industrial

25 Stormwater Permit, and serve as the reference point for the Numeric Action Levels

26 (“NALs”) contained in the IGP itself. 2015 Permit I(D)(33).
27

28
                                           14
                                 PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 15 of 28 Page ID #:15




 1        52.    These Benchmarks are reflected in the 2015 Permit in the form of
 2 Numeric Action Levels (“NALs”). The 2015 Permit incorporates annual NALs,

 3 which are derived from a Water Board dataset. The following NALs have been

 4 established under the 2015 Permit for facilities under SIC codes 3341 and 5093: (i)

 5 Oil & Grease – 15.0 Mg/L; (ii) Total Suspended Solids (“TSS”) – 100 Mg/L; (iii)

 6 Aluminum – 0.75 Mg/L; (iv) Lead – 0.262 Mg/L ; (v) Iron – 1.0 Mg/L; (vi) Zinc –

 7 0.26 Mg/L; (vii) Copper – 0.0332 Mg/L; and (viii) Chemical Oxygen Demand – 120

 8 Mg/L. An exceedance of annual NALs occurs when the average of all samples

 9 obtained for an entire facility during a single reporting year is greater than a

10 particular annual NAL. The reporting year runs from July 1 to June 30. The 2015

11 Permit also established the following instantaneous maximum NALs for all

12 permitted facilities: (i) pH – 6.0 – 9.0 s.u.; (ii) TSS – 400 Mg/L; and (iii) Oil &

13 Grease – 25 Mg/L. An instantaneous maximum NAL exceedance occurs when two

14 or more analytical results from samples taken for any single parameter within a

15 reporting year exceed the instantaneous maximum NAL value (for TSS and O&G)

16 or are outside of the instantaneous maximum NAL range for pH. When a discharger

17 exceeds an applicable NAL, it is elevated to “Level 1 Status,” which requires

18 revision of the SWPPP and additional BMPs. If a discharger exceeds an applicable
19 NAL during Level 1 Status, it is then elevated to “Level 2 Status.” For Level 2

20 Status, a discharger is required to submit an Action Plan requiring a demonstration

21 of either additional BMPs to prevent exceedances, a determination that the

22 exceedance is solely due to non-industrial pollutant sources, or a determination that

23 the exceedance is solely due to the presence of the pollutant in the natural

24 background.

25        53.    Section B(14) of the 1997 Permit requires dischargers to include
26 laboratory reports with their Annual Reports submitted to the Regional Board. This
27

28
                                           15
                                 PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 16 of 28 Page ID #:16




 1 requirement is continued with the 2015 Permit. 2015 Permit, Fact Sheet, Paragraph

 2 O.

 3         54.    Section 505(a)(1) and Section 505(f) of the Act provide for citizen
 4 enforcement actions against any “person,” including individuals, corporations, or

 5 partnerships, for violations of NPDES permit requirements. 33 U.S.C. §§1365(a)(1)

 6 and (f), § 1362(5). An action for injunctive relief under the Act is authorized by 33

 7 U.S.C. § 1365(a). Violators of the Act are also subject to an assessment of civil

 8 penalties of up to $51,570 per day per violation for violations occurring after

 9 November 2, 2015 and $37,500 per day per violation for violations occurring after

10 January 12, 2009 but before November 2, 2015. 33 U.S.C. § 1319(d), 40 C.F.R. §§

11 19.1-19.4. See also 40 C.F.R. §§ 19.1 -19.4.

12                               STATEMENT OF FACTS
13 Facility Background

14         55.    Defendant operates the Facility located at 366 East 58th St., Los
15 Angeles, CA 90011.

16         56.    The Facility is regulated by the Industrial Stormwater Permit.
17         57.    Defendant submitted or was covered by a Notice of Intent to comply
18 with the Industrial Stormwater Permit to the State Board at least 1992 and in 2015.
19         58.    Operations at the Facility generally include the manufacturing of brass
20 and bronze engineered alloys and ingots for foundry mill customers. Industrial

21 activities carried out at the Facility include (i) aluminum shredding; (ii) metal

22 shredding; (iii) wire chopping; (iv) radiator processing; (v) magnetic separation of

23 metals; (vi) sierra shell casing separator operation; (vii) sierra shear operation; (viii)

24 materials storage; and (ix) equipment storage. Repair and maintenance activities

25 carried out at the Facility include, but are not limited to, electrical, plumbing,

26 roofing, asphalt, concrete, and utilities repairs as well as janitorial duties.
27

28
                                             16
                                   PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 17 of 28 Page ID #:17




 1        59.      Certain operations at the Facility occur outdoors and are causing
 2 pollutants to be exposed to rainfall.

 3        60.      Specifically, plaintiff is aware of industrial processes at the Facility
 4 exposed to stormwater, including, but not limited to:

 5              a. The storage of large amounts of industrial machinery and products
 6                 outdoors and not under cover (many of which display visible signs of
 7                 weathering damage, such as rust);
 8              b. The carrying out of industrial processes outdoors and not under cover,
 9                 including the use of the industrial machinery and products mentioned
10                 above; and
11              c. The storage of industrial waste and refuse outdoors not under cover and
12                 exposed to stormwater, including the use of dumpsters, trash cans,
13                 chemical containers, and accumulation of waste such as rusted metal
14                 parts.
15        61.      Vehicles and equipment at the Facility expose many other sources of
16 pollution to the elements, including gasoline, diesel fuel, anti-freeze, battery fluids,

17 and hydraulic fluids.

18        62.      The types of pollutants released by the Facility into the immediate
19 environment are known to include, or have the potential to include, among other

20 contaminants; total suspended solids (“TSS”), waste oils, lubricants, fuel, trash,

21 debris, hazardous materials, oil and grease, pH, heavy metals, and other pollutants.

22        63.      The industrial materials stored and the pollutants generated at the
23 Facility are exposed to stormwater flows.

24        64.      Activities at the Facility generate significant debris and particulate
25 matter, which contain pollutants and settle on surfaces within the Facility. During

26 rain events, this pollution washes off of those surfaces and flows into the Los
27 Angeles River, its inflows, outflows, and other waters of the overall Los Angeles

28
                                             17
                                   PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 18 of 28 Page ID #:18




 1 River Watershed, of which the Los Angeles River is a part. Stormwater from the

 2 Facility discharges into the Los Angeles River, its inflows, outflows, and other

 3 waters of the overall Los Angeles River Watershed, of which the Los Angeles River

 4 is a part.

 5 Activities Contributing to CWA Violations

 6        65.    Defendant has not developed and/or implemented an adequate SWPPP
 7 at the Facility, as evidenced by the various violations stated above, at ¶¶ 59-64 supra.

 8        66.    Defendant has not developed and/or implemented BMPs that
 9 adequately minimize the exposure of pollutants to stormwater at the Facility, as

10 evidenced by the various violations stated above, at ¶¶ 59-64 supra.

11        67.    Defendant has not developed and/or implemented BMPs at the Facility
12 that adequately control and minimize polluted runoff from the Facility, as evidenced

13 by the various violations stated above, at ¶¶ 59-64 supra.

14        68.    Defendant has not developed and/or implemented BMPs at the Facility
15 that adequately treat and remove pollutants in stormwater prior to discharge, as

16 evidenced by the various violations stated above, at ¶¶ 59-64 supra.

17        69.    Defendant has not developed and/or implemented adequate BMPs
18 necessary to reduce or eliminate stormwater pollution that constitute BAT/BCTs, as
19 evidenced by the various violations stated above, at ¶¶ 59-64 supra.

20        70.    Defendant has not developed and/or implemented adequate BMPs at
21 the Facility to achieve stormwater discharges that meet EPA Benchmarks or

22 applicable Water Quality Standards, as evidenced by the various violations stated

23 above, at ¶¶ 59-64 supra.

24        71.    Defendant has not adequately evaluated and revised the Facility’s
25 SWPPP to address these failures, as evidenced by the various violations stated

26 above, at ¶¶ 59-64 supra. Defendant has also failed to properly operate and maintain
27 the structures and systems that have been put in place at the Facility to achieve

28
                                            18
                                  PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 19 of 28 Page ID #:19




 1 compliance with the Industrial Stormwater Permit and its SWPPP requirements, as

 2 evidenced by the various violations stated above, at ¶¶ 59-64 supra.

 3        72.      Defendant has not developed and/or implemented an adequate MRP at
 4 the Facility which has resulted in practices that do not adequately reduce or prevent

 5 pollutants from discharging from the stormwater flows from the Facility, as

 6 evidenced by the various violations stated above, at ¶¶ 59-64 supra.

 7        73.      Defendant’s monitoring activities, or lack thereof, have not effectively
 8 identified compliance problems at the Facility or resulted in effective revisions of

 9 the SWPPP, as evidenced by the various violations stated above, at ¶¶ 59-64 supra.

10        74.      Defendant has failed to address these issues in the ERA process as
11 proscribed by the IGP, as evidenced by the various continuous and ongoing

12 violations stated above, at ¶¶ 59-64 supra.

13        75.      Due to Defendant’s lack of effective pollution prevention measures,
14 including effective BMPs, and its failure to implement an effective monitoring and

15 reporting program, stormwater from the Facility becomes polluted with many

16 constituents.     The potential pollutants from the Facility include among other
17 contaminants; total suspended solids (“TSS”), waste oils, lubricants, fuel, trash,

18 debris, hazardous materials, oil and grease, pH, heavy metals, and other pollutants.
19 Stormwater from the Facility discharges, via the local storm sewer system and/or

20 surface runoff, directly into the Los Angeles River, its inflows, outflows, and other

21 waters of the overall Los Angeles River Watershed, of which the Los Angeles River

22 is a part.

23        76.      Polluted stormwater is discharged from the Facility into the Los
24 Angeles River, its inflows, outflows, and other waters of the overall Los Angeles

25 River Watershed, of which the Los Angeles River is a part. The Los Angeles River,

26 Los Angeles River, its tributaries, and the overall Los Angeles River Watershed are
27 waters of the United States.

28
                                             19
                                   PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 20 of 28 Page ID #:20




 1          77.    Defendant’s stormwater testing for the required pollutant parameters
 2 during the five years before Plaintiff served the NoV upon was wholly insufficient

 3 – in fact, the Defendant has failed to submit the required failed to submit the required

 4 stormwater testing for a third or fourth Qualifying Storm Event (“QSE”) in every

 5 annual reporting period prior to the NoV for the previous five reporting periods. As

 6 stated in the Industrial Stormwater Permit, facilities are required to provide testing

 7 data, for all requisite NALs, for four QSE’s per year.4

 8          78.    Due to this complete lack of testing over a five year period, it is likely
 9 that there the pollutant parameters of pH, O&G, and/or TSS, are present in the

10 Facility’s stormwater runoff far exceeding acceptable levels.

11          79.    Moreover, Defendant’s submitted testing for the 2015-2016, 2016-
12 2017, 2017-2018, and 2018-2019 annual reporting periods indicate the presence of

13 Copper, Zinc, Aluminum, and/or Iron in the Facility’s stormwater runoff far

14 exceeding acceptable levels.

15          80.    Additionally, as stated in the NoV, Defendant has failed to properly
16 address these overages in the ERA process proscribed by the IGP – notably failing

17 to upload proper and/or timely Level 1 ERA Report(s), Level 2 ERA Action Plan(s),

18 or Level 2 ERA Technical Reports as required by the IGP after annual NAL average
19 overages of applicable pollutant parameters were recorded.

20          81.    The pollutants associated with SIC codes 3341 and 5093 are
21 particularly dangerous to riverine ecosystems, including Oil & Grease, TSS, pH,

22 Chemical Oxygen Demand, and heavy metals such as Aluminum, Lead, Iron, Zinc,

23 and Copper. Failures to adequately test stormwater runoff, as is the case here, make

24 it difficult to determine both the amount of pollutants being discharged in a facility’s

25 stormwater, and the efficacy of any control measures put in place.

26
27
     4 Under the Previous Industrial Stormwater Permit, this requirement was two QSEs per year.
28
                                               20
                                     PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 21 of 28 Page ID #:21




 1        82.    In addition, in the time since the NoV has been delivered to Defendant,
 2 the Facility’s has continued to completely ignore its obligations under the IGP,

 3 upload testing data for only two (2) QSEs for the 2019-2020 annual reporting period

 4 rather than the requisite four (4).

 5        83.    Such failure to comply with the self-monitoring and testing standards
 6 of the IGP undercuts the design of the IGP and the ERA scheme which rely on self-

 7 monitoring and reported testing to require self-remediation at Facility’s monitored

 8 by the Regional Board. By failing to comply with such testing standards, Defendant

 9 has failed and is continuing to fail to create and implement adequate BMPs

10 representing BATs and BCTs in place at the Facility, thereby violating the IGP and

11 CWA.

12        84.    Moreover, the submitted testing reports for this period indicate
13 continued presence of Aluminum, Zinc, and Copper in higher than acceptable levels,

14 with the levels of Aluminum and Zinc actually increasing in concentration in the

15 Facility’s stormwater runoff over the reported levels in the previous annual reporting

16 period, indicating that Defendant is continuing to fail to create and implement

17 adequate BMPs representing BATs and BCTs in place at the Facility, thereby

18 violating the IGP and CWA.
19        85.    Due to these numerous insufficiencies, discrepancies, and overages
20 contained in the Defendant’s annual stormwater sampling, the Facility’s discharges

21 of stormwater have been, are, and are likely to continue to be regularly contaminated

22 with higher levels of pollutants than are consistent with BMPs that constitute

23 BAT/BCT, and are thus violative the IGP and CWA.

24

25

26
27

28
                                            21
                                  PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 22 of 28 Page ID #:22




 1
                                FIRST CAUSE OF ACTION

 2           Discharges in Violation of Permit Prohibitions of the Industrial
 3                                 Stormwater Permit
                         (Violations of 33 U.S.C. §§ 1311, 1342)
 4
           86.    Plaintiff incorporates the allegations contained in all other paragraphs
 5
     as though fully set forth herein.
 6
           87.    The Industrial Stormwater Permit requires that "All Discharges of
 7
     storm water to waters of the United States are prohibited except as specifically
 8
     authorized by this General Permit or another NPDES permit.”
 9
           88.    Since at least December 6, 2014, Defendant has been discharging
10
     polluted stormwater from the Facility in violation of the Prohibitions of the Industrial
11
     Stormwater Permit during every significant rain event (defined by EPA as a rainfall
12
     event generating 0.1 inches or more of rain). See Exhibit 1, NoV at Attachment 3
13
           89.    The polluted stormwater discharged from the Facility during every
14
     significant rain event contains pollutants harmful to fish, plants, birds, and human
15
     health that have adversely affected, and continue to adversely affect, human health
16
     and the environment in violation of the Industrial Stormwater Permit.
17
           90.    Discharges of polluted stormwater from the Facility have in the past
18
     caused, and will continue to cause, pollution, contamination, and/or nuisance to the
19
     waters of the United States in violation of the Industrial Stormwater Permit and the
20
     Water Quality Standards set forth in the Basin Plan.
21
           91.    Each day since at least December 6, 2014, that Defendant has
22
     discharged polluted stormwater from the Facility in violation of the Industrial
23
     Stormwater Permit is a separate and distinct violation of CWA section 301(a), 33
24
     U.S.C. § 1311(a).
25
           92.    By committing the acts and omissions alleged above, Defendant is
26
     subject to an assessment of civil penalties pursuant to CWA sections 309(d) and 505,
27
     33 U.S.C. §§ 1319(d) and 1365.
28
                                             22
                                   PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 23 of 28 Page ID #:23




 1         93.    An action for injunctive relief is authorized by CWA section 505(a), 33
 2 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

 3 will irreparably harm Plaintiff, for which harm she has no plain, speedy, or adequate

 4 remedy at law.

 5         94.    An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
 6 because an actual controversy exists as to the rights and other legal relations of the

 7 Parties.

 8
                              SECOND CAUSE OF ACTION

 9            Discharge in Violation of Effluent Limitations of the Industrial
10                                  Stormwater Permit
                          (Violations of 33 U.S.C. §§ 1311, 1342)
11
           95.    Plaintiff incorporates the allegations contained in all other paragraphs
12
     as though fully set forth herein.
13
           96.    The Industrial Stormwater Permit’s SWPPP requirements and effluent
14
     limitations require dischargers to reduce or prevent pollutants in their stormwater
15
     discharges through the implementation of measures that must achieve BAT for toxic
16
     and nonconventional pollutants and BCT for conventional pollutants.
17
           97.    Defendant has discharged and continues to discharge stormwater from
18
     the Facility containing levels of pollutants that do not achieve compliance with the
19
     BAT/BCT requirements during every significant rain event occurring from
20
     December 6, 2014 through the present. Defendant’s failure to develop and/or
21
     implement BMPs adequate to achieve the pollutant discharge reductions attainable
22
     via BAT or BCT at the Facility is a violation of the Industrial Stormwater Permit
23
     and the CWA. See 1997 Permit, Order Part B(3); 2015 Permit, Sections I(D)
24
     (Finding 32), V(A); 33 U.S.C. § 1311(b).
25
           98.    Each day since at least December 6, 2014, that Defendant has
26
     discharged stormwater containing pollutants in violation of the Industrial
27

28
                                             23
                                   PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 24 of 28 Page ID #:24




 1 Stormwater Permit, specifically Effluent Limitation B(3) of the 1997 Permit, is a

 2 separate and distinct violation of section 301(a) of the CWA, 33 U.S.C. § 1311(a).

 3         99.    Defendant’s CWA violations described in the paragraphs above will
 4 continue in the future until Defendant develops and implements BMPs at the Facility

 5 adequate to achieve pollutant discharge reductions attainable via BAT and BCT.

 6         100. By committing the acts and omissions alleged above, Defendant is
 7 subject to an assessment of civil penalties pursuant to sections 309(d) and 505 of the

 8 CWA, 33 U.S.C. §§ 1319(d) and 1365.

 9         101. An action for injunctive relief is authorized by CWA section 505(a), 33
10 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

11 will irreparably harm Plaintiff for which harm she has no plain, speedy, or adequate

12 remedy at law.

13         102. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
14 because an actual controversy exists as to the rights and other legal relations of the

15 Parties.

16
                                THIRD CAUSE OF ACTION

17           Failure to Develop and Implement an Adequate Storm Water
18    Pollution Prevention Plan, In Violation of the Industrial Stormwater Permit
                         (Violations of 33 U.S.C. § 1311, 1342)
19
           103. Plaintiff incorporates the allegations contained in all other paragraphs
20
     as though fully set forth herein.
21
           104. The Industrial Stormwater Permit requires dischargers of stormwater
22
     associated with industrial activity to develop and implement an adequate SWPPP
23
     when they commence industrial activity. 1997 Permit, Section A(1); 2015 Permit,
24
     Section X(B).
25
           105. Defendant, as of December 6, 2014, has commenced industrial activity
26
     and continues to conduct industrial activity at the Facility.
27

28
                                             24
                                   PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 25 of 28 Page ID #:25




 1        106. Defendant has failed and continues to fail to develop and implement an
 2 adequate SWPPP or implement all necessary revisions to the SWPPP for the Facility

 3 as required by the Industrial Stormwater Permit.

 4        107. Defendant has failed and continues to fail to develop or implement a
 5 SWPPP for the Facility that includes BMPs adequate to meet the requirements of

 6 the Industrial Stormwater Permit, specifically Section A of the 1997 Permit and

 7 Section X of the 2015 Permit.

 8        108. Defendant has failed and continues to fail to adequately develop or
 9 implement a SWPPP at the Facility that prevents discharges from violating the

10 Discharge Prohibitions, Effluent Limitations, and Receiving Water Limitations of

11 the Industrial Stormwater Permit.

12        109. Each day since December 6, 2014, that Defendant has failed to
13 adequately develop and/or implement a SWPPP for the Facility in violation of the

14 Industrial Stormwater Permit is a separate and distinct violation of CWA section

15 301(a), 33 U.S.C. § 1311(a).

16        110. Defendant has been in violation of the Industrial Stormwater Permit’s
17 SWPPP requirements every day since December 6, 2014. Defendant will continue

18 to be in violation of the SWPPP requirements each day that Defendant fails to
19 develop and fully implement an adequate SWPPP for the Facility.

20        111. By committing the acts and omissions alleged above, Defendant is
21 subject to an assessment of civil penalties pursuant to CWA sections 309(d) and 505,

22 33 U.S.C. §§ 1319(d) and 1365.

23        112. An action for injunctive relief is authorized by CWA section 505(a), 33
24 U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above

25 will irreparably harm Plaintiff for which harm she has no plain, speedy, or adequate

26 remedy at law.
27

28
                                            25
                                  PLAINTIFF’S COMPLAINT
        Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 26 of 28 Page ID #:26




 1         113. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
 2 because an actual controversy exists as to the rights and other legal relations of the

 3 Parties.

 4
                                  FOURTH CAUSE OF ACTION

 5    Failure to Develop and Implement an Adequate Monitoring and Reporting
 6               Program, In Violation of the Industrial Stormwater Permit
                           (Violations of 33 U.S.C. §§ 1311)
 7
           114. Plaintiff incorporates the allegations contained in all other paragraphs
 8
     as though fully set forth herein.
 9
           115. Defendant has discharged and continues to discharge pollutants from
10
     the Facility in violation of the Industrial Stormwater Permit. Defendant is also in
11
     violation of the Industrial Stormwater Permit for repeated failure to report proper
12
     annual stormwater discharge data as required by the Industrial Stormwater Permit.
13
     Thus, Defendant’s discharges constitute an unpermitted discharge of pollutants from
14
     the Facility to waters of the United States in violation of CWA section 301(a), 33
15
     U.S.C. § 1311(a).
16
           116. Defendant has been in violation of CWA section 301(a) every day they
17
     have discharged stormwater from the Facility to waters of the United States since
18
     December 6, 2014. Defendant will continue to be in violation of the CWA each day
19
     that unpermitted stormwater discharges from the Facility to waters of the United
20
     States.
21
           117. By committing the acts and omissions alleged above, Defendant is
22
     subject to an assessment of civil penalties pursuant to sections 309(d) and 505 of the
23
     CWA, 33 U.S.C. §§ 1319(d) and 1365.
24
           118. An action for injunctive relief is authorized by CWA section 505(a), 33
25
     U.S.C. § 1365(a). Continuing commission of the acts and omissions alleged above
26
     will irreparably harm Plaintiff for which harm she has no plain, speedy, or adequate
27
     remedy at law.
28
                                             26
                                   PLAINTIFF’S COMPLAINT
       Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 27 of 28 Page ID #:27




 1        119. An action for declaratory relief is authorized by 28 U.S.C. § 2201(a)
 2 because an actual controversy exists as to the rights and other legal relations of the

 3 Parties.

 4                                RELIEF REQUESTED
 5        Plaintiff respectfully requests this Court to grant the following relief:
 6        A.      Declare Defendant to have violated and to be in violation of sections
 7 301(a) and (b) of the Clean Water Act, 33 U.S.C. §§ 1311(a) and (b), for discharging

 8 pollutants from the Facility in violation of a permit issued pursuant to section 402(p)

 9 of the CWA, 33 U.S.C. § 1342(p), for failing to meet effluent limitations which

10 include the Best Available Technology Economically Achievable and Best

11 Conventional Pollutant Control Technology requirements, and for failing to comply

12 with the substantive and procedural requirements of the IGP;

13        B.     Enjoin Defendant from discharging pollutants from the Facility to
14 stormwater discharge points, which discharge to the Los Angeles River and the

15 overall Los Angeles River Watershed;

16        C.     Order Defendant to restore all receiving waters damaged by
17 Defendant’s illegal discharges of pollutants from the Facility;

18        D.     Enjoin Defendant from violating sections 301(a) and (b) and section
19 402(p) of the Clean Water Act and from violating the substantive and procedural

20 requirements of the Industrial Stormwater Permit at the Facility;

21        E.     Order Defendant to pay civil penalties of up to $51,570 per day per
22 violation for violations occurring after November 2, 2015 and $37,500 per day per

23 violation for violations occurring after January 12, 2009 but before November 2,

24 2015. 33 U.S.C. § 1319(d), 40 C.F.R. §§ 19.1-19.4;

25        F.     Award Plaintiff her costs (including reasonable attorney, witness, and
26 consultant fees) as authorized by the CWA section 505(d), 33 U.S.C. § 1365(d);
27        G.     Award such other relief as this Court may deem appropriate.
28
                                           27
                                 PLAINTIFF’S COMPLAINT
Case 2:20-cv-07066 Document 1 Filed 08/06/20 Page 28 of 28 Page ID #:28
